DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 12: Ineligible.
The broadest reasonable interpretation of the claimed the computer system (e.g., hardware such as processor and memory) for optimizing item availability in an inventory of items in a reservation system. The system is directed to a machine, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of receiving a list of items and the corresponding item types; defining the item types as requestable sets of at least one characteristic; determining initial availabilities based on the requestable sets of at least one characteristic, wherein the initial availabilities are determined based on: constructing a first graph that includes a source node, target node, item type nodes corresponding to each of the item types, and partial set nodes corresponding to a partial set of characteristics, creating an item type arc from the item type node to the target node for each item type node, and creating partial set arcs from the partial set node to each item type node corresponding to one of the plurality of item types defined by the partial set of characteristics for each partial set node; obtaining a record of existing reservations for (i) each set of the requestable sets of at least one characteristic, and (ii) each partial set of characteristic; update a set of availabilities based on the initial availabilities and the record of existing reservations to reflect updated availabilities for (i) each set of characteristics and (ii) each partial set of characteristics; receiving a reservation request for a set of at least one characteristic; computing the availability of the requested set based on the updated set of availabilities; in response to determining that the requested set is available, accepting the reservation request by storing a reservation for the requested set, updating the availabilities of the requestable sets taking into account the accepted reservation, and sending the updated availabilities; in response to determining that the requested set is not available, declining the reservation request. In other words, the claim describes a process for managing inventory of items in a reservation system. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via manual human activity, but for the recitation of generic computer components of the processor, database, cache and memory. That is, other than reciting these generic computer components, nothing in the claim precludes the limitations from practically being performed by organizing human activity. For example, but for the generic computer components, the claimed steps can be accomplished manually as a mental process or using pen and paper. The limitations fall under the fundamental business practices of the “certain methods of organizing human activity” group and/or observation, evaluation, judgement or opinion of the “mental processes” group (Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitations of using a processor, database, cache and memory. These processor, database, cache and memory (computer components) in the steps are recited at a high level of generality, i.e., as generic computer components performing generic computer functions of processing and storing data. These generic computer component limitations are no more than mere instructions to apply the exception using generic computer components. Furthermore, the claim includes additional elements of communications between reservation system and reservation database, configuration system and configuration database, and availability cache system and cache memory, which is mere extra-solution activities. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the elements of communications between reservation system and reservation database, configuration system and configuration database, and availability cache system and cache memory, were considered to be extra-solution activity in Step 2A, they are re-evaluates in Step 2B to determine if they are more than what are well-understood, routine and conventional in the field. The disclosure does not provide any indication that computing system (processor) and memory/cache/database are anything other than generic computer components, and the Symantec, TLI, and OIP Techs., court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network, is a well understood, routine and conventional function when it is claimed in a generic manner (as it is here). Also Flook and Bancorp court decisions in MPEP 2106.05(d)(II) indicate that performing repetitive calculations by re-computing and readjusting alarm limit values is a well understood, routine and conventional function when it is claimed in a generic manner (See also Electric Power Group).  Accordingly, a conclusion that these steps are well-understood, routine and conventional activity is supported under Berkheimer option 2. 

Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Claims 1 and 13 recite a corresponding method and computer program product claim to claim 12 above, and thus are similarly rejected under the same analysis and rationale in claim 12, supra.

Claims 2-3 and 10 recite wherein the requestable sets include sets of characteristics defining item types and other predefined sets of characteristics; wherein at least one of the predefined set of characteristics is a subset of a set of characteristics defining an item type; wherein the reservation system is a hotel reservation system and the item types are hotel room types or other bookable products.
These limitations are also part of the abstract idea identified in claim 12, and the additional elements are as addressed in the Steps 2A2 and B in the claim 12 analysis above. Therefore, these claims are similarly rejected under the same rationale as claim 12, supra.


Claim 4 recites prior ro determining the initial availabilities, receiving a predefined list of requestable sets of at least one characteristic that are subsets of the defined sets of at least one characteristic; and identifying, from a list of requestable sets, requestable subset that comprise fewer requestable characteristics than all the requestable characteristics of an item type. This limitation is also part of the abstract idea in claim 12, and the additional elements are as addressed in the Steps 2A2 and B in the claim 12 analysis above. Therefore, these claims are similarly rejected under the same rationale as claim 12, supra.

Claim 5 recites wherein determining the initial availabilities is based on an availability computation, wherein the availability computation of a requestable set c comprises: (1) constructing a second graph of N nodes, wherein N = 2 + number of item types + number of requestable subsets, and the second graph is composed of a source node s, a target node t, a node (n) per item type n and a node (m) per requestable subset of characteristics m; (2) initializing the second graph by: -for each item type n, creating an arc from node (n) to target node t, with a capacity equal to the capacity of the set of characteristics of item type n; -for each requestable subset m: -enumerating item types k containing the requestable subset m; -creating, for each item type k, an arc from node (m) to node (k) with a capacity equal to the capacity of the set of characteristics of item type k; (3) for each requestable set z, if reservation requests have been accepted, updating the second graph with the accepted reservations, by creating an arc from source node s to node (z) with capacity equal to the number of reservations for the requestable set z; (4) running a maximum flow algorithm from source node s to target node t and adding the reverse flow on the second graph; (5) running an iterative maximum flow from node (c) to target node t and measuring the incremental flow created, comprising: while there is a path between node (c) and target node t, increasing flow j on the path; summing all the flows j, resulting in the availability f of the requestable set c.
These limitations are also part of the abstract idea identified in claim 12, and the additional elements are as addressed in the Steps 2A2 and B in the claim 4 analysis above. Therefore, these claims are similarly rejected under the same rationale as claim 4, supra.

Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.


Claim 6 recites wherein the reservation request has a party size p for a set c, and accepting the reservation request and updating the availabilities of the requestable sets taking into account the accepted reservations comprises: (1) incrementing the number of reservations in the reservation database for requestable set c by p; 3(2) constructing a third graph of N nodes, wherein N = 2 + number of item types + number of requestable subsets, and the third graph is composed of a source node s, a target node t, a node (n) per item type n and a node (m) per requestable subset of characteristics m; (3) initializing the third graph by: -for each item type n, creating an arc from node (n) to target node t, with a capacity equal to the capacity of the set of characteristics of item type n; -for each requestable subset m: -enumerating the item types k containing the requestable subset m; -creating, for each item type k, an arc from node (m) to node (k) with a capacity equal to the capacity of the set of characteristics of item type k; (4) retrieving the reservations from the reservation database and updating the third graph with the accepted reservations, by, for each requestable set j with a number of reservations q, creating an arc from source node s to node () with capacity q; (5) running a maximum flow algorithm from source node s to target node t and adding the reverse flow on the third graph; (6) for each requestable set i: (i) running an iterative maximum flow from node (i) to target node t and measuring the incremental flow created, comprising: -while there is a path between node (i) and target node t, increasing flow g on the path; -summing all the flows g, resulting in availability f of the requestable set i; (ii) while i is not the last requestable set for which the availability is to be computed, running an iterative bounded flow capped by the availability f between target node t and node (i), comprising increasing flows on at least one path from target node t to node (i) up to availability f.
These limitations are also part of the abstract idea identified in claim 12, and the additional elements are as addressed in the Steps 2A2 and B in the claim 12 analysis above. Therefore, these claims are similarly rejected under the same rationale as claim 12, supra.


Claim 7-9 and 11 recite optimizing the third graph by connecting requestable subset nodes with arcs to other requestable subset nodes; wherein the third graph has the capacity set on the nodes instead of the arcs, or on both; wherein the first graph is stored in cache memory as a capacity matrix; wherein the reservation system is a flight reservation system and the item types are bookable places on flights.
These limitations are also part of the abstract idea identified in claim 12, and the additional elements are as addressed in the Steps 2A2 and B in the claim 12 analysis above. Therefore, these claims are similarly rejected under the same rationale as claim 12, supra.

Response to Arguments
Applicant’s arguments, see Remarks, pages 13-14, filed 7/6/2022, with respect to the 102 rejection have been fully considered and are persuasive.  The 102 rejection of claims 1-4, 10 and 12-13 has been withdrawn. 
Applicant's arguments with respect to the 101 rejection have been fully considered but they are not persuasive.
Applicant argues that the claimed invention does not recite a mental process because it does not cover performance in the human mind. In particular, Applicant asserts that it requires a processor coupled to computer memory to cause the device to perform each of the steps. Applicant again asserts that the claimed invention does not recite any of the other enumerated abstract idea categories.
Examiner respectfully disagrees. The claimed invention is directed to an abstract idea that falls within the mental processes and certain methods of organizing human activity. All the step in the claimed invention can be carried out physically/manually by humans using pen and paper. The claimed invention simply “automates” a manually process using conventional processor. Claimed invention does not recite any elements that individually, or as an ordered combination, transform the abstract idea into a patent-eligible application of that idea. “At best, the claim[] describe[s] the automation of [a] fundamental economic concept . . . through the use of generic-computer functions.” OIP Techs., 788 F.3d at 1363. It is well settled, though, that automating conventional activities using generic technology does not amount to an inventive concept. See Alice, 134 S. Ct. at 2358 (explaining that “if a patent’s recitation of a computer amounts to a mere instruction to implement an abstract idea on . . . a computer, that addition cannot  impart  patent  eligibility”)  (internal  alteration, citation, and quotations omitted); Intellectual  Ventures, 792 F.3d at 1367 (“claiming the improved speed or efficiency inherent with applying the abstract idea on a computer [does not] provide a sufficient inventive concept”); Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Viale et al.  (USPAP 2009/0307020) teaches an inventory database wherein inventory items are organized by sets of characteristics and partial sets of characteristics in order to create flexible room allocations which maximizes the number of reservations the system is able to accept by not allocating individual rooms prematurely (fig. 6, ele. 600; fig. 9; fig. 10, ele. 1020; 0008, 0010, 0037-0059, 0070-0081, 0105).
Jensen (USPAP 2008/0221967) teaches using a flow graph to manage the allocation of resources, such as hotel rooms, to requests based on the requested attributes and the resource attributes (0023-0025, 0031, 0041).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629. The examiner can normally be reached Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691